Name: Commission Regulation (EC) NoÃ 588/2007 of 30 May 2007 amending Regulation (EC) NoÃ 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  distributive trades;  agricultural structures and production
 Date Published: nan

 31.5.2007 EN Official Journal of the European Union L 139/16 COMMISSION REGULATION (EC) No 588/2007 of 30 May 2007 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10(b) thereof, Whereas: (1) Article 6(1) of Commission Regulation (EC) No 2659/94 (2) lays down the amounts of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses. In view of the financial resources available, the development in storage costs and the market price forecasts, need to be reflected in the total amount of aid. At the same time it does not seem appropriate to differentiate the component of the aid. (2) Regulation (EC) No 2659/94 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION: Article 1 Article 6(1) of Regulation (EC) No 2659/94 is replaced by the following: 1. The amount of private storage aid for cheese shall be as follows:  EUR 0,48 per tonne per day of storage for Grana Padano,  EUR 0,56 per tonne per day of storage for Parmigiano-Reggiano,  EUR 0,40 per tonne per day of storage for Provolone. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 284, 1.11.1994, p. 26. Regulation as last amended by Regulation (EC) No 735/2006 (OJ L 129, 17.5.2006, p. 9).